949 So. 2d 241 (2007)
Luis HARRIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-4419.
District Court of Appeal of Florida, Fifth District.
January 19, 2007.
Rehearing Denied February 26, 2007.
Luis Harris, Defuniak Springs, pro se.
No Appearance for Respondent.
PER CURIAM.
We dismiss the petition for habeas corpus filed with this court by the petitioner, Luis Harris. Habeas corpus may not be used as a substitute for an appeal. See Bryan v. Dugger, 641 So. 2d 61 (Fla.1994). Mr. Harris's motion for post-conviction relief was untimely, and was summarily denied by the trial court for that and other reasons. The review of an order summarily denying a motion filed pursuant to rule 3.850 must be by appeal, as indeed the order of the trial court denying him relief specifically stated. See Fla. R.App. P. 9.141(b)(2). As Mr. Harris improperly seeks habeas review from such an order, we dismiss the petition.
PETITION DISMISSED.
PLEUS, C.J., SAWAYA and MONACO, JJ., concur.